SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K [x] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2006 [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number1-5415 A. M. CASTLE & CO. EMPLOYEES’ PROFIT SHARING PLAN (Employer Identification Number 36-0879160, Plan Number 002) (Full title of plan) A. M. CASTLE & CO. (Name of issuer of securities held pursuant to the plan) 3400 North Wolf Road; Franklin Park, Illinois 60131 (Address of principal executive offices of issuer of securities) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Plan Administrator has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. A. M.CASTLE & CO. EMPLOYEES’ PROFIT SHARING PLAN By: /s/ Paul J. Winsauer Plan Adminstrator Date: June 29, 2007 A. M. CASTLE & CO. EMPLOYEES’ PROFIT SHARING PLAN FINANCIAL STATEMENTS December 31, 2006 and 2005 FINANCIAL STATEMENTS December 31, 2006 and 2005 CONTENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS 2 STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS 3 NOTES TO FINANCIAL STATEMENTS 4 SUPPLEMENTAL SCHEDULES SCHEDULE H, LINE 4i – SCHEDULE OF ASSETS (HELD AT END OF YEAR) 10 SCHEDULE H, LINE 4a - SCHEDULE OF DELINQUENT PARTICIPANT CONTRIBUTIONS 11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Investment Committee and Plan Administrator of A.M. Castle & Co. Employees' Profit Sharing Plan Franklin Park, Illinois We have audited the accompanying statements of net assets available for benefits of A.M. Castle & Co. Employees' Profit Sharing Plan ("the Plan") as of December 31, 2006 and 2005, and the related statement of changes in net assets available for benefits for the year ended December 31, 2006.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of A.M. Castle & Co. Employees' Profit Sharing Plan as of December 31, 2006 and 2005, and the changes in net assets available for benefits for the year ended December 31, 2006 in conformity with U.S. generally accepted accounting principles. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year)and schedule of delinquent participant contributions are presented for the purpose of additional analysis and are not a required part of the basic financial statements but are supplemental information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedules are the responsibility of the Plan's management.The supplemental schedules have been subjected to the auditing procedures applied in the audit of the basic 2006 financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic 2006 financial statements taken as a whole. /s/ Crowe Chizek and Company LLC Crowe Chizek and Company LLC Oak Brook, Illinois June 28, 2007 A. M. CASTLE & CO. EMPLOYEES' PROFIT SHARING PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2006 and 2005 2006 2005 ASSETS Investments, at fair value (Note 2) $ 75,967,179 $ 67,556,511 Receivables Employer contribution 3,045,512 2,780,945 Participant contributions 257,183 214,834 Total receivables 3,302,695 2,995,779 Total assets $ 79,269,874 $ 70,552,290 NET ASSETS AVAILABLE FOR BENEFITS $ 79,269,874 $ 70,552,290 See accompanying notes to financial statements. A. M. CASTLE & CO. EMPLOYEES' PROFIT SHARING PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year ended December 31, 2006 Additions to net assets attributed to: Investment income Net appreciation in fair value of investments $ 7,862,110 Interest 993,413 Dividends 443,582 Total investment income 9,299,105 Contributions Employer 3,492,100 Participant 2,874,002 Rollovers from other qualified plans 199,052 Total contributions 6,565,154 Total additions 15,864,259 Deductions from net assets attributed to: Benefits paid to participants 7,046,964 Administrative fees 99,711 Total deductions 7,146,675 Net increase in net assets 8,717,584 Net assets available for benefits Beginning of year 70,552,290 End of year $ 79,269,874 See accompanying notes to financial statements. A. M. CASTLE & CO. EMPLOYEES' PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 21, 2006 and 2005 NOTE 1 - DESCRIPTION OF PLAN AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following description of A. M. Castle & Co. Employees’ Profit Sharing Plan (“the Plan”) is provided for general information purposes only.Participants should refer to the Plan document for more complete information. General:The Plan was established on January 1, 1957.The Plan was amended and restated from time to time to provide a means for eligible (salaried and nonsalaried) employees to participate in the earnings of A. M. Castle & Co. in order to build a supplemental retirement fund and to provide additional disability and death benefits.Participants should refer to the plan document for more complete information. The Plan is a defined contribution profit-sharing and 401(k) plan available to salaried and other eligible employees of A. M. Castle & Co. and certain of its subsidiaries (collectively referred to as “the Company”).Employees of the Company are eligible to become participants in the Plan upon completion of 30 days of service for the 401(k) and matching portion of the Plan and one year of service for the profit-sharing portion of the Plan.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). Trustee:The Principal Financial Group is the trustee of the Plan effective September 1, 2005.Prior to this date ABN AMRO was the trustee.The Plan’s trust fund is administered under the terms of certain trust agreements between the Company and the trustee.The trust agreements provide, among other things, that the trustee shall account for all investments, receipts, and disbursements and other transactions and shall provide annually a report setting forth such transactions and the status of the fund at the close of the period. Participant Accounts:Each participant may contribute up to 100% of the participant’s pretax compensation if an employee of A. M. Castle & Co., as defined by the Plan, subject to Internal Revenue Code (“IRC”) limitations.Participants may contribute up to 5% of their after-tax compensation, as defined by the Plan. Similar to pretax contributions, the earnings on these contributions accumulate on a tax-deferred basis.Participants direct the investment of their participant and employer contributions among various investment options offered by the Plan, including the common stock of the Company. A. M. CASTLE & CO. EMPLOYEES' PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 21, 2006 and 2005 NOTE 1 - DESCRIPTION OF PLAN AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Employer Contributions:The employer’s matching contribution for employees of A. M. Castle & Co. is 25% of each dollar the employee contributes to the Plan up to the first 6% of the participant’s pretax compensation.The employer’s matching contribution for employees of Oliver Steel Plate Corporation is 50% of each dollar the employee contributes to the plan up to the first 6% of the participant’s pretax compensation.USWA participants receive no matching contributions.Additionally, the Company may also make profit-sharing contributions.The employer’s profit-sharing contribution to the Plan is determined at Company management’s discretion as defined by the Plan.Company profit-sharing contributions are allocated to participants’ accounts in the ratio of their yearly covered compensation to the total of all participants’ yearly covered compensation.For the year ended December 31, 2006, the Company profit-sharing contribution was $3,045,512. Vesting:Participant contributions and earnings thereon are at all times 100% vested.For employer matching and profit-sharing contributions to the Plan and any earnings thereon, participants will be one-third vested after completing one calendar year of service.Upon completion of three years of service, participants will become two-thirds vested in the matching portion of the Plan, until completion of five years of service, at which time they will become fully vested in both the matching and profit-sharing portions of the Plan.In addition, the Plan contains provisions under which the entire amount credited to a participant’s account is distributable upon a participant’s disability or death. Forfeitures:Matching contributions made by the Company may be reduced by the amount of forfeitures from employees’ matching contribution accounts.Amounts forfeited from employees’ profit sharing contribution accounts are to be allocated to eligible participants, as defined by the Plan.The amount of forfeitures, which reduced matching contributions for the year ended December31, 2006, was $21,557.The amount of forfeitures allocated to participant accounts for the year ended December 31, 2006 was $36,275.At December 31, 2006 and 2005, there were unallocated forfeitures of $41,486 and $4,081, respectively, available to offset future Company matching contributions. Allocations of Income:Earnings of the Plan, as defined, are allocated to participants’ accounts based on the proportion of each participant’s account balance within each fund to the total account balance. A. M. CASTLE & CO. EMPLOYEES' PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 21, 2006 and 2005 NOTE 1 - DESCRIPTION OF PLAN AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Participant Loans:Participants may borrow a minimum of $1,000 and a maximum of the lesser of $50,000 or 50% of their vested account balances for a specified time period, as defined in the plan document.Interest is charged on outstanding loans at one percentage point above the prime rate in effect at the time of the loan.Loan rates are established at the beginning of each quarter.Loans are secured by the balance in the participant’s account.Upon termination of employment, participant loans (if in default) are first deducted from participant equity, with the remaining equity balance distributed to the participant. Payment of Benefits:Distributions from the Plan will not be made until a participant retires, dies, or otherwise terminates employment with the Company.Distributions are made in cash in a lump sum or an installment basis or can be rolled over to another plan or an individual’s IRA account.Distributions are recorded when paid. Basis of Accounting:The accompanying financial statements have been prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the UnitedStates. Adoption of New Accounting Standard:The Plan retroactively adopted Financial Accounting Standards Board (FASB) Staff Position AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Investment Contracts Held by the Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans (“the FSP”) in 2006.Pursuant to the adoption of the FSP, fully benefit-responsive investment contracts included in the underlying investments of a common collective trust fund in which the Plan holds an interest are to be presented at fair value.In addition, any material difference between the fair value of these investments and their contract value is to be presented as a separate adjustment line in the statement of net assets available for benefits, because contract value remains the relevant measurement attribute for that portion of net assets available for benefits attributable to fully benefit-responsive investment contracts.Accordingly, the adoption of the FSP had no impact on the net assets available for benefits as of December 31, 2006 or 2005.The net appreciation (depreciation) reported in the Plan’s statement of changes in net assets available for benefits is also not impacted by the adoption of the FSP, as the amount reflects the contract value of fully benefit-responsive contracts held indirectly by the Plan.Management has determined that the estimated fair value of the Plan’s indirect investments in fully benefit-responsive contracts as of December 31, 2006 and 2005 approximates contract value, and any difference between fair value and contract value is immaterial.As a result, the adoption of the FSP would have no material impact on the statement of net assets available for benefits as of December 31, 2006 and 2005.Accordingly, management determined that no adjustment will be made as a result of adoption of the FSP. A. M. CASTLE & CO. EMPLOYEES' PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 21, 2006 and 2005 NOTE 1 - DESCRIPTION OF PLAN AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires the use of estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein.Actual results could differ from those estimates. Risks and Uncertainties:The Plan utilizes various investment instruments, including mutual funds, a common collective fund, and common stock.Investment securities, in general, are exposed to various risks, such as interest rate, credit, and overall market volatility.Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the financial statements. Investment Valuation and Income Recognition:Investments are stated at fair value.The fair values of common stock and mutual fund investments are based on quoted market prices as of the last day of the year.The fair value of the Plan’s interests in the common collective trust fund is based upon the net asset values of such funds reflecting all investments at fair value, including indirect interests in fully benefit-responsive contracts, as reported by the Plan trustee.Participant loans are valued at the outstanding loan balances. Net appreciation (depreciation) in fair value of investments is calculated as the difference between market value at January 1, or date of purchase if subsequent to January 1, and fair value at year end for those investments still held at the end of the year, plus realized gains or losses on investments sold during the year. Benefit Payments:Benefit payments to participants are recorded upon distribution.Included in net assets available for benefits are amounts allocated to individuals who have completed an election to withdraw from the Plan and requested that their benefits be paid but whose distributions have not yet been paid.Plan assets allocated to the accounts of these participants were $59,419 and $105,573 at December 31, 2006 and 2005, respectively. Administrative Expenses:Administrative and trustee expenses are allocated to participants’ accounts based on the proportion of each participant’s account balance to the total of all account balances. A. M. CASTLE & CO. EMPLOYEES' PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 21, 2006 and 2005 NOTE 2 - INVESTMENTS The Plan’s investments that represent 5% or more of the Plan’s net assets available for benefits (at fair value) as of December 31 are as follows: 2006 2005 Common collective fund ABN AMRO Income Plus Fund $ 20,806,999 $ 20,199,350 Mutual funds Julius Baer Int Equity Fund 4,823,213 - * Allianz Dividend Value Institutional Fund 4,007,380 2,108,207 * Vanguard Wellesley Balanced Fund 6,369,496 5,795,671 Montag
